       Case 4:20-cv-00127-DPM Document 30 Filed 08/16/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

LAWRENCE STRAUGHTER                                          PLAINTIFF

v.                        No. 4:20-cv...127-DPM

UNITED STATES OF AMERICA                                  DEFENDANT

                                ORDER
     The Court must try older cases the week of 6 December 2021. The
Final Scheduling Order, Doc. 9, is suspended. The Court will rule on
the pending motion for summary judgment and re-set the trial and
unexpired deadlines if this case needs a trial.
     So Ordered.


                                  D.P. Marshall Jr. f
                                  United States District Judge
